ORDER
The Disciplinary Review Board having filed a report with the Court recommending the admonition of EDWARD J. KELLEY of *70FRANKLIN LAKES, who was admitted to the bar of this State in 1985, for violation of RPC 1.15(b) (retention of interest generated on trust account funds) and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and the Disciplinary Review Board is directed to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.